PER CURIAM.
Appellant, Gloria Torres, appeals dismissal of her action for failure to prosecute pursuant to Florida Rule of Civil Procedure 1.420(e). We reverse.
Non-record activity may, in some cases, constitute good cause to prevent dismissal for failure to prosecute. Barnes v. Ross, 386 So.2d 812 (Fla. 3d DCA 1980). However, there must be a finding of good cause before dismissal is appropriate. American E. Corp. v. Henry Blanton, Inc., 382 So.2d 863 (Fla. 2d DCA 1980). Thus, we reverse and remand for an evidentiary hearing to determine whether good cause exists to defeat dismissal of this action. See Lakeside Regent, Inc. v. Cohen, Scherer & Cohn, P.A., *191642 So.2d 148 (Fla. 4th DCA 1994); Bruns v. Jones, 481 So.2d 544 (Fla. 5th DCA 1986).
Reversed and remanded with instructions.